People v Guaman (2016 NY Slip Op 01418)





People v Guaman


2016 NY Slip Op 01418


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


336 2520/09

[*1]The People of the State of New York, Respondent,
vJavier Guaman, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Order, Supreme Court, New York County (Juan M. Merchan, J.), entered May 7, 2014, adjudicating defendant a level two sexually violent offender under the Sex Offender Registration Act, unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The only ground for departure cited by defendant is his deportation to Ecuador. However, we reject defendant's argument that his deportation resulted in such a reduced risk to public safety as to warrant a downward departure (see People v Zepeda, 124 AD3d 417 [1st Dept 2015], lv denied 25 NY3d 902 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK